UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD DEWAYNE JEFFRIES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00056-MR-1; 1:10-cv-00205-MR)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Dewayne Jeffries, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald Dewayne Jeffries seeks to appeal the district

court’s    orders    denying   his    motion      to    amend    his    28   U.S.C.A.

§ 2255 (West Supp. 2010) motion and motion to supplement his

motion to amend as well as his subsequent Fed. R. Civ. P. 60(b)

motion     for     reconsideration.              This    court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory      and       collateral   orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The orders Jeffries

seeks     to    appeal   are   neither         final    orders    nor    appealable

interlocutory or collateral orders.               Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             DISMISSED




                                           2